McCook, J.
The grand jury of New York county, specially called and drawn for the primary purpose of investigating charges of buying and selling a judgeship, and clothed with the peculiar responsibilities of its office, has been at work one month. It has found indictments against an ex-judge and others in connection with him. It has proceeded further, as was under the circumstances its right and duty, and is now considering similar charges against others. The Governor applies for copies of the grand jury’s minutes in relation to A. A. Bertini, judge of the Court of General Sessions, because informed that the latter has declined to testify, and intending to examine the records with the leaders of the Senate, and then consider whether removal proceedings should be begun. The Attorney-General, exercising his duty as special prosecutor, advises the court, in substance, that to grant this application will hamper the grand jury and the prosecution in proceeding with the pending investigation. With the highest respect for the Governor and his desire to do his full duty as chief executive of the State, the Supreme Court also has a duty, which it cannot share, to decide this question in the interest of the due and orderly administration of justice. In my opinion, to grant this application in the midst of its proceedings might hamper the grand jury in the performance *332of its delicate and difficult task, and would furnish a bad precedent. It is accordingly denied, with leave, however, to renew upon completion by the grand jury of the investigation of matters relating to Judge Bertini.